Freedman, P. J.
The allegations contained in the affidavit upon which the attachment in this case was granted are equally as consistent with an honest intent on the part of-the defendant .as a. dishonest one.- Mere conjecture will not sustain an attachment. Proofs should be of such a character as to fairly justify no other conclusion than a dishonest purpose. The order of the General Term should be affirmed.
MacLeait, J., concurs; Levehtbitt, J., taking no part.
Order of the General Term, affirmed, with costs to respondent.